DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objection
1.       Claims are objected to because of the following informalities:
          Regarding claim 1, line 5, “and” should be deleted. 
          Regarding claim 13, line 3, “the set of the sensor elements” should be changed to --- a set of sensor elements ---. 
          Regarding claim 14, line 3, “the at least one nanowire” should be changed to --- at least one nanowire ---. 
         
Claim Rejections - 35 USC § 112
2.       The following is a quotation of 35 U.S.C. 112(a): 
           (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

3.       Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
         Regarding claim 2, it appears that the original disclosure does not disclose and support for the limitation of “…. wherein processing the portion of the analyte data in the database system comprises, for a first reader device of the plurality of reader devices, determining whether the analyte data received from the first reader device is indicative of an analyte level above a threshold”. Nowhere in the specification does reasonably explain or suggest that the sensor device configured having capability of doing the step of determining whether the analyte data received from the first reader device is indicative of an analyte level above a threshold.
The examiner respectfully requests the applicant to point out a portion of the original disclosure contains a clear language that supports for the limitation of determining whether the analyte data received from the first reader device is indicative of an analyte level above a threshold.  
          Claims 3-5 are also rejected as they inherit the deficiencies in claim 2.      
         Regarding claim 3, it appears that the original disclosure does not disclose and support for the limitation of “…. determining the analyte level is above the threshold; and transmitting the data to the first reader device”. Nowhere in the specification does reasonably explain or suggest that the sensor device configured having capability of doing the step of determining the analyte level is above the threshold; and transmitting the data to the first reader device.
The examiner respectfully requests the applicant to point out a portion of the original disclosure contains a clear language that supports for the limitation of determining the analyte level is above the threshold; and transmitting the data to the first reader device.
         Regarding claim 4, it appears that the original disclosure does not disclose and support for the limitation of “…. determining the analyte level is above the threshold; and transmitting the data to a stakeholder device”. Nowhere in the specification does reasonably explain or suggest that the sensor device configured having capability of doing the step of determining the analyte level is above the threshold; and transmitting the data to a stakeholder device.
applicant to point out a portion of the original disclosure contains a clear language that supports for the limitation of determining the analyte level is above the threshold; and transmitting the data to a stakeholder device.
         Regarding claim 7, it appears that the original disclosure does not disclose and support for the limitation of “…. performing the test panel comprises performing a probabilistic distribution analysis of the plurality of analytes”. Nowhere in the specification does reasonably explain or suggest that the sensor device configured having capability of doing the step of performing the test panel comprises performing a probabilistic distribution analysis of the plurality of analytes.
The examiner respectfully requests the applicant to point out a portion of the original disclosure contains a clear language that supports for the limitation of performing the test panel comprises performing a probabilistic distribution analysis of the plurality of analytes.
         Regarding claim 11, it appears that the original disclosure does not disclose and support for the limitation of “…. wherein processing the portion of the analyte data in the database system comprises comparing, for a patient associated with the portion of the analyte data, a new analyte level to an old analyte level, wherein the old analyte level was determined before the new analyte level”. Nowhere in the specification does reasonably explain or suggest that the sensor device configured having capability of comparing, for a patient associated with the portion of the analyte data, a new analyte level to an old analyte level, wherein the old analyte level was determined before the new analyte level.
The examiner respectfully requests the applicant to point out a portion of the original disclosure contains a clear language that supports for the limitation of comparing, for a patient associated with the portion of the analyte data, a new analyte level to an old analyte level, wherein the old analyte level was determined before the new analyte level.
Regarding claim 12, it appears that the original disclosure does not disclose and support for the limitation of “…. upon determining that the new analyte level is greater than or equal to the old analyte level, generating the data to include data indicative of a recommendation to change a therapy”. Nowhere in the specification does reasonably explain or suggest that the sensor device configured having capability of doing the step of upon determining that the new analyte level is greater than or equal to the old analyte level, generating the data to include data indicative of a recommendation to change a therapy.
The examiner respectfully requests the applicant to point out a portion of the original disclosure contains a clear language that supports for the limitation of upon determining that the new analyte level is greater than or equal to the old analyte level, generating the data to include data indicative of a recommendation to change a therapy.

4.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.         Claims 1-18 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.         Regarding claim 1, the limitation “receiving analyte data from one or more reader devices via a communication channel with the one or more reader devices” is vague and unclear. 
        Claims 2-18 are also rejected as they inherit the deficiencies in claim 1.
         Regarding claim 2, it is not clear how the applicant to achieve the limitation of “determining whether the analyte data received from the first reader device is indicative of an analyte level above a threshold”, since the original disclosure does not define and support for this limitation. The original disclosure is totally silent about the analyte data received from the first reader device is indicative of an analyte level above a threshold. Clarification is requested. 
         Regarding claims 2, 9, 10, and 13, it is unclear that the term “the plurality of reader devices” is intended to be the same or difference with the term “one or more reader devices” in claim 1. Clarification is requested.
            Regarding claim 3, it is unclear how the applicant to achieve the limitation of “determining the analyte level is above the threshold; and transmitting the data to the first reader device”, since the original disclosure does not define and support for this limitation. Clarification is requested.          Regarding claim 4, it is unclear how the applicant to achieve the limitation of “determining the analyte level is above the threshold; and transmitting the data to a stakeholder device”, since the original disclosure does not define and support for this limitation. Clarification is requested.            Regarding claim 7, it is unclear how the applicant to achieve the limitation of “performing the test panel comprises performing a probabilistic distribution analysis of the plurality of analytes”, since the original disclosure does not define and support for this limitation. Regarding claim 11, it is unclear how the applicant to achieve the limitation of “wherein processing the portion of the analyte data in the database system comprises comparing, for a patient associated with the portion of the analyte data, a new analyte level to an old analyte level, wherein the old analyte level was determined before the new analyte level”, since the original disclosure does not define and support for this limitation. Clarification is requested.            Regarding claim 12, it is unclear how the applicant to achieve the limitation of “upon determining that the new analyte level is greater than or equal to the old analyte level, generating the data to include data indicative of a recommendation to change a therapy”, since the original disclosure does not define and support for this limitation. Clarification is requested. 
                                                                Examiner Notes
6.	Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102 
7.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8.      Claims 1-4, 9-10, 13 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taslim et al. (US. Pub. 2019/0317081; hereinafter “Taslim”).         Regarding claim 1, Taslim discloses a computerized method comprising:           receiving analyte data from one or more reader devices via a communication channel with the one or more reader devices (Paragraph [0129] discloses FIG. 8 schematically depicts a data acquisition and analysis system including a device 800 that comprises a data acquisition module 800a for receiving analyte data from a cartridge sensor 10. Device 800 has a network interface 800b. The interface 800b and a communication channel 802, device 800 communicates with a server 804. Server 804 may have an analysis module, which can receive the analyte data transmitted by the device 800, process that data and transmit the analysis results back to the device 800. Also see [0110 and 0136]), wherein for each of the one or more reader devices (analyzer 12 in Figs. 1 and 7A, or analyzer 1606 in Figs. 31A-B referred to as a reader unit; see [0105]):          the analyte data is based on sensor data received from a sensor device in communication with the reader device (The cartridge 10 can include sensors that are configured to interact with species within a fluid sample. The sensors contained in the cartridge include a plurality of sensing elements 140, in Figs. 4A-B, the sensor can transmit analyte data obtained regarding a sample of interest to the analyzer via a communication channel such as a wired or wireless connection; see [0110, 0136, 0160, and 0201]); and ([0136]: The sensors are in communication with an analyzer. The analyzer is configured to receive data from the sensors in response to the interaction of the sensors with species within the liquid sample. The analyzer can analyze the received data in order to identify and quantify selected species within the liquid sample; also see [0106 and 0201]);            storing the analyte data in a database ([0123]: For each value of current I, the corresponding voltage (Vout1_GLO) is measured and stored….; or [0131]: the modulation of electrical properties (e.g., DC electrical resistance) of a sensing element in response to contact with a species (e.g., glucose molecules) can be obtained and stored in the database as the signature of glucose. This signature can then be utilized for identifying and quantifying glucose molecules in a sample under study); and            processing at least a portion of the analyte data in the database system to generate data ([0124]: the analysis module configured to receive the current and voltage values generated and obtained by the measurement unit and can process these values according to the present teachings. The analysis may identify and quantify selected species, e.g., molecular species, present in a liquid sample; also see [0127, 0201]). 
         Regarding claim 2, Taslim discloses the computerized method of claim 1, wherein processing the portion of the analyte data in the database system comprises, for a first reader device of the plurality of reader devices, determining whether the analyte data received from the first reader device is indicative of an analyte level above a threshold (see [0021, 0131, 0208-0209, 0213, and 0215]). 
         Regarding claim 3, Taslim discloses the computerized method of claim 2, further comprising: determining the analyte level is above the threshold; and transmitting the data to the first reader device (see at least in [0129-0130, 0216]). 
         Regarding claim 4, Taslim discloses the computerized method of claim 2, further comprising: determining the analyte level is above the threshold; and transmitting the data to a stakeholder device (see at least in [0130, 0216-0218]).
         Regarding claim 9, Taslim discloses the computerized method of claim 1, wherein receiving the analyte data from the plurality of reader devices via the communication channel with the plurality of reader devices comprises receiving at least a portion of the analyte data via a wireless communication channel (see [0110, 0138, 0216-0217]).
         Regarding claim 10, Taslim discloses the computerized method of claim 1, wherein receiving the analyte data from the plurality of reader devices via the communication channel with the plurality of reader devices comprises receiving at least a portion of the analyte data via a wired communication channel (see [0110, 0137).
         Regarding claim 13, Taslim discloses the computerized method of claim 1, wherein for each reader device of the plurality of reader devices, the sensor data is based on at least one electrical signal received from the sensor device determined by electrically driving the set of sensor elements while in fluid communication with the fluid sample (see [0122-0123 and Figs. 7B, 33AB, 34AB, and 49).
         Regarding claim 18, Taslim discloses the computerized method of claim 1, wherein the set of sensor elements comprises a plurality of silicon sensors, and wherein electrically driving the set of sensor elements comprises electrically driving the plurality of silicon sensors (see [0148]). 
9.      Claims 1-8 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rowe et al. (US. Pub. 2017/0023519; hereinafter “Rowe”).         Regarding claim 1, Rowe discloses a computerized method comprising:           receiving analyte data from one or more reader devices via a communication channel with the one or more reader devices (The processor is configured to sample the analyte data provided by the output of the ISFET sensor; see paragraphs [0163-0164, 0172, 0177, 0183, 0186]), wherein for each of the one or more reader devices (processors 46, 66, 120; see Figs. 4, 6, 7):          the analyte data is based on sensor data received from a sensor device in communication with the reader device (see [0186-0187 and 0191]); and           the sensor data is indicative of whether an analyte was present in a fluid sample tested using a set of sensor elements of the sensor device (see [0092, 0163-0164, 0175, 0177]);            storing the analyte data in a database (see [0157, 0172, 0201]); and            processing at least a portion of the analyte data in the database system to generate data (see [0164, 0172, 0178, 0184, 0191). 
          Regarding claim 2, Rowe disclose the computerized method of claim 1, wherein processing the portion of the analyte data in the database system comprises, for a first reader device of the plurality of reader devices, determining whether the analyte data received from the first reader device is indicative of an analyte level above a threshold (see [0172, 177, 178]). 
Regarding claim 3, Rowe disclose the computerized method of claim 2, further comprising: determining the analyte level is above the threshold; and transmitting the data to the first reader device (see [0172, 174, 182, and 184]). 
          Regarding claim 4, Rowe disclose the computerized method of claim 2, further comprising: determining the analyte level is above the threshold; and transmitting the data to a stakeholder device (see [0172, 174, 178, and 184]). 
          Regarding claim 5, Rowe disclose the computerized method of claim 4, wherein the stakeholder device is associated with a doctor, caregiver, payor, or some combination thereof (see [0113, 114, 184]). 
          Regarding claim 6, Rowe disclose the computerized method of claim 1, wherein processing the portion of the analyte data in the database system comprises performing a test panel of a plurality of analytes for a patient associated with the portion of the analyte data (wearable sensors monitor glucose, worn by some patients with type 1 and type 2 diabetes; see [0159, 180, 184]).
          Regarding claim 7, Rowe disclose the computerized method of claim 6, wherein performing the test panel comprises performing a probabilistic distribution analysis of the plurality of analytes (see [0172, 175, 184, 185, 187, and 191]). 
          Regarding claim 8, Rowe disclose the computerized method of claim 7, wherein performing the probabilistic distribution analysis of the analyte data comprises performing a multivariate regression analysis of the plurality of analytes (see [0172, 175, 184, 185, 187, and 191]).
Regarding claim 11, Rowe disclose the computerized method of claim 1, wherein processing the portion of the analyte data in the database system comprises comparing, for a patient associated with the portion of the analyte data, a new analyte level to an old analyte level, wherein the old analyte level was determined before the new analyte level (see [0172, 173, 175, 178, 184, 185, 187]).
          Regarding claim 12, Rowe disclose the computerized method of claim 11, further comprising: upon determining that the new analyte level is greater than or equal to the old analyte level, generating the data to include data indicative of a recommendation to change a therapy (see [0141, 173, 179]). 
10.      Claims 1, 6-8 and 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rearick et al. (US. Pub. 2018/0313786; hereinafter “Rearick”).         Regarding claim 1, Rearick discloses a computerized method comprising:           receiving analyte data from one or more reader devices via a communication channel with the one or more reader devices (see paragraphs [0314, 315, 0414, and 0893]), wherein for each of the one or more reader devices (260 in Figs. 8, 17 and 71):          the analyte data is based on sensor data received from a sensor device in communication with the reader device ([0314, 315, 0414, and 0893]); and           the sensor data is indicative of whether an analyte was present in a fluid sample tested using a set of sensor elements of the sensor device (see [0111, 119, 288, 291]);            storing the analyte data in a database (see [0415, 0434, 436, 874]); and            processing at least a portion of the analyte data in the database system to generate data (see [0314, 315, 415, 430]). 
Regarding claim 6, Rearick disclose the computerized method of claim 1, wherein processing the portion of the analyte data in the database system comprises performing a test panel of a plurality of analytes for a patient associated with the portion of the analyte data (see Tables 1-8 and profiles in at least paragraph [0291]).
          Regarding claim 7, Rearick disclose the computerized method of claim 6, wherein performing the test panel comprises performing a probabilistic distribution analysis of the plurality of analytes (see Tables 1-8 and profiles in at least paragraph [0291]). 
          Regarding claim 8, Rearick disclose the computerized method of claim 7, wherein performing the probabilistic distribution analysis of the analyte data comprises performing a multivariate regression analysis of the plurality of analytes (see at least in [0291]).
          Regarding claim 11, Rearick disclose the computerized method of claim 1, wherein processing the portion of the analyte data in the database system comprises comparing, for a patient associated with the portion of the analyte data, a new analyte level to an old analyte level, wherein the old analyte level was determined before the new analyte level (see [0291-293]).
          Regarding claim 12, Rearick disclose the computerized method of claim 11, further comprising: upon determining that the new analyte level is greater than or equal to the old analyte level, generating the data to include data indicative of a recommendation to change a therapy (see [0291-293]).

Claim Rejections - 35 USC § 103
11.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

12.     Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Taslim in view of Ram et al. (US. Pub. 2016/0290957; hereinafter “Ram”).         Regarding claim 14, Taslim discloses the computerized method of claim 13, wherein electrically driving the set of sensor elements comprises applying an alternating current modulated on a direct current bias across the at least one nanotube of the sensor element of the set of sensor elements (see at least in [0106, 0114, 0116 ]).       Taslim does not discloses at least nanowire of the sensor element.        Ram discloses a biosensor (see Figs. 4-5a) for sensing biomolecules such as proteins, the biosensor comprises a sensor element (101) having at least nanowire (see [0099]) open for contact with a medium.
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the sensor element of the sensor of Taslim having at least one nanowire as taught by Ram for purpose of providing the sensor which is small, extremely sensitive to biochemical species adsorbed on their sensing surfaces, low power consumption to allow for continuous operation for portable or implantable devices (see the summary). 
         Regarding claim 15, Taslim discloses the computerized method of claim 13, wherein a sensor element of the set of sensor elements comprises at least one nanotube (see at least in [0106, 0114, 0116 ]).       Taslim does not discloses at least nanowire of the sensor element.        Ram discloses a biosensor (see Figs. 4-5a) for sensing biomolecules such as proteins, the biosensor comprises a sensor element (101) having at least nanowire (see [0099]) open for contact with a medium.
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the sensor element of the sensor of Taslim having at least one nanowire as taught by Ram for purpose of providing the sensor which is small, extremely sensitive to biochemical species adsorbed on their sensing surfaces, low power consumption to allow for continuous operation for portable or implantable devices (see the summary). 
         Regarding claim 16, Taslim and Ram disclose the computerized method of claim 15, Ram further teaches wherein the sensor element comprises a source and a drain, and the at least one nanowire is in electrical communication with the source and the drain (see Fig. 5a). 
         Regarding claim 17, Taslim and Ram disclose the computerized method of claim 15, wherein the at least one nanowire comprises a set of surface binding sites configured to bind to one or more charged molecules in the fluid sample, such that the sensor element is configured to operate as a field effect transistor (see [0120-0121] and Figs. 5-6). 

Prior Art of Record
13.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
Ker (U.S Pub. 20170014822) discloses a microfluidic cartridges, potentiostat reader devices, systems, kits, and methods to determine the concentration of analyte reaction products in a patient's specimen, such as: blood, saliva, cerebrospinal fluid, joint fluid or tears. The microfluidic cartridges are disposable, paper-based strips comprising multiple assay layers, each layer comprising: a drop zone for receiving a patient specimen; a filter to remove contaminates, and/or isolate assay reactants; a hydrophilic microfluidic channel to direct movement of the specimen down the cartridge; a centered reaction chamber comprising impregnated enzymes and reagents to chemically react with the filtered specimen to produce an analyte; and a detector mechanism. Multiple analytes can be produced in parallel (e.g. one per layer), or sequentially along one layer. The detector mechanism utilizes electro-analytic methods to facilitate the reader device in quantifying each analyte, and each analyte concentration is wirelessly transmitted to an electronic computing device for storage in a patient's medical record
             Shachar et al. (U.S Pub. 20180038824) discloses a bioFET cell for measuring a time dependent characteristic of an analyte bearing fluid includes a source, a drain, a semiconductive single wall carbon nanotube network layer extending between the source and drain electrodes and electrically coupled there between, a gate insulatively spaced from and disposed over and extending between the source and drain electrodes, a layer of at least one selected antibody disposed on and linked to the polymer layer to functionalize the semiconductive single wall carbon nanotube network layer to a selected target biomarker corresponding to the at least one selected antibody so that electron transport into the semiconductive single wall carbon nanotube network layer is facilitated, where the source, drain and gate electrodes with the carbon nanotube network layer form a defined channel through which the analyte bearing fluid may flow, and a high impedance source follower amplifier coupled to the source electrode (see specification for .
Conclusion
14.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG XUAN LE whose telephone number is (571)272-9349.  The examiner can normally be reached on M-F 9 AM-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
11/14/2021